

115 HCON 70 IH: Recognizing and commending the leadership, patriotism, and contributions of veterans service organizations and volunteers involved for their commitment and sacrifice to ensure veterans are laid to rest with the honor and ceremony they earned through selfless service to the people of the United States in the Armed Forces.
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 70IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Mr. Issa (for himself, Mr. Brady of Texas, Mr. Ryan of Ohio, Mr. Posey, Mr. Nunes, Mrs. Mimi Walters of California, Mr. Cook, Mr. Knight, Mr. Rohrabacher, Mr. Royce of California, Mr. Mooney of West Virginia, Mr. Upton, Mr. Burgess, Ms. Tenney, Mr. Lamborn, Mr. Perry, Mr. Hunter, Mr. Vargas, Mr. Correa, Mr. Cuellar, Ms. Kaptur, Mr. Collins of New York, Ms. Stefanik, Mr. Flores, Mr. McClintock, Mr. Mast, Mr. Poliquin, Mr. Dunn, Mrs. Blackburn, Mr. LaMalfa, Mr. Babin, Mr. Huizenga, Mr. Pittenger, Mr. Chabot, and Mr. DesJarlais) submitted the following concurrent resolution; which was referred to the Committee on Veterans' AffairsCONCURRENT RESOLUTIONRecognizing and commending the leadership, patriotism, and contributions of veterans service
			 organizations and volunteers involved for their commitment and sacrifice
			 to ensure veterans are laid to rest with the honor and ceremony they
			 earned through selfless service to the people of the United States in the
			 Armed Forces.
	
 Whereas for nearly a century, veterans service organizations have served as a complementary and integral part of supporting members of the Armed Forces, veterans, and their families;
 Whereas since their inception, veterans service organizations have proudly supported members of the Armed Forces, veterans, and the families of those who have served, volunteering millions of hours to provide honor and ceremony to those who have perished;
 Whereas veterans service organizations have representatives in all 50 States, territories, and abroad; and
 Whereas section 1491 of title 10, United States Code, as amended by section 578 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65), directed the Department of Defense to provide every veteran, upon request, a funeral honors detail consisting of at least two uniformed members of the Armed Forces, a flag ceremony, and the playing of Taps: Now, therefore, be it
	
 That Congress— (1)honors and recognizes the patriotism and countless contributions to the United States by generations of veterans service organizations;
 (2)commends members of veterans service organizations in the United States, territories, and abroad for their dedicated service to and support of members of the Armed Forces and veterans as well as their families and communities;
 (3)encourages the people of the United States to promote awareness of the contributions and dedication of members of veterans service organizations to members of the Armed Forces, veterans, and their families; and
 (4)calls on the people of the United States to follow the noble example of the veterans service organizations and volunteer support and services to those who have selflessly served the United States.
			